Exhibit 10.3



 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
 
                   THIS AGREEMENT, originally made as of September 1, 2008
between Mr. Cary Dunston (the “Employee”) and American Woodmark Corporation, a
Virginia corporation (the “Company”), is hereby amended and restated by Employee
and the Company as of May 31, 2013 (the “Amended and Restated Effective Date”).
 
WHEREAS, the Company and the Employee each desire to amend and restate the
Agreement to address certain matters, and have the power to do so.
 
                  NOW, THEREFORE, in consideration of the foregoing and the
mutual agreements herein contained, the parties agree as follows:
 
               1.        Employment.    The Company hereby employs the Employee
and the Employee hereby accepts employment upon and agrees to the terms and
conditions set forth herein.
 
               2.        Term.    The term of employment under this Agreement,
as amended and restated herein (the “Term”) shall commence upon execution of
this Agreement by both parties and end on December 31, 2013; provided, however,
that beginning on January 1, 2014 and each January 1 thereafter, the Term of
this Agreement shall automatically be extended for one additional calendar year
unless, on or before November 1 of the preceding year, either party gives notice
that employment under this Agreement will not be so extended; and further
provided that if a Change of Control (as defined below) occurs during the
original or extended term of this Agreement, this Agreement shall continue in
effect for a period of 12 months beyond the month in which the Change of Control
occurred.
 
                   Notwithstanding the foregoing, as provided in Section 7(c),
this Agreement shall terminate immediately upon the Employee’s death, disability
or retirement, or if the Employee voluntarily terminates his employment under
circumstances to which Section 7(d) does not apply.
 
               3.        Compensation.
 
                                          a.     Salary.    During the
Employee’s employment hereunder, the Company shall pay the Employee for all
services rendered by the Employee a base salary at an annual rate of at least
$370,000, with upward annual adjustments as the Company shall deem appropriate
from time to time and as approved according to the general practices of and
under the authority levels required by the Company. Such salary shall be payable
to the Employee in accordance with the Company’s usual paying practices for
salaried employees.
 
                                          b.     Annual Cash Bonus.    In
addition to base salary, the Employee shall be entitled to participate in the
Company’s annual incentive program with a bonus opportunity of between 0% and
100% of the Employee’s base salary. The actual amount of such bonus for any
fiscal year shall be related to the achievement of certain performance
objectives to be set at the beginning of each fiscal year by the Compensation
Committee of the Board (“the Committee”). Nothing in this Agreement, however,
shall be construed as a guarantee of an annual payment of the annual cash bonus.
The annual bonus, if any, shall be paid to the Employee in a single lump sum as
soon as reasonably practicable following the end of the fiscal year to which it
relates, but in no event later than 90 days after the end of such fiscal year.
 
                                          c.     Other Executive Compensation
Benefits.    The Employee shall also be eligible for any other executive
compensation policies, benefits, plans, or programs as are afforded generally by
the Company from time to time to its senior personnel, including but not limited
to grants of stock options and equity awards and participation in the American
Woodmark Corporation Pension Restoration Plan. Nothing in this Agreement,
however, shall be construed as a guarantee that the Board or the Committee will
approve any level of such benefits that are at the sole discretion of the Board
or the Committee.
 

 
 

--------------------------------------------------------------------------------

 



                                          d.     Other Salaried Benefits.    The
Employee shall also be eligible for any employee benefit plans, policies, or
programs as are generally available from time to time to other salaried
employees of the Company.
 
               4.        Duties.    The Employee shall continue to perform his
duties as Executive Vice President, Operations of the Company, and shall
faithfully and to the best of his ability perform such duties and
responsibilities as may be reasonably assigned by the Company’s Chief Executive
Officer.
 
               5.        Extent of Services.    During the Employee’s employment
hereunder, the Company expects and the Employee agrees that the Employee shall
devote sufficient time, attention and energy to the business of the Company so
as to adequately fulfill his assigned duties and responsibilities. Furthermore,
the Company and the Employee agree that the business of the Company shall take
reasonable priority over any other active business engaged in by the Employee.
 
               6.        Restrictive Covenants.
 
                                          a.     Non-competition Restriction.
   Except with the prior written consent of the Company, the Employee shall not,
either during his employment hereunder or for the period of time after
termination of his employment hereunder during which the Employee accepts
severance payments pursuant to Section 7(b) (if applicable), directly or
indirectly manage, operate, control, be employed by, participate in, consult
with, render services to, or be connected in any manner with the management,
operation, ownership or control of any business or venture in competition in the
United States with the business of the Company. For purposes of this Section
6(a), a business or venture shall be deemed to be in competition with the
business of the Company if that business or venture or any of its affiliates
manufactures, distributes, or otherwise engages in the design, sale, or
transportation of cabinets for residential use, including but not limited to
such cabinet products intended for the primary use in the kitchen or bathroom.
Nothing in this Section 6(a) however, shall prohibit the Employee from owning
securities of the Company or from owning as an inactive investor up to 5% of the
outstanding voting securities of any issuer which is listed on the New York
Stock Exchange, American Stock Exchange or the NASDAQ Stock Market or any of
their respective successors. If the Employee directly or indirectly manages,
operates, controls, is employed by, participates in, consults with, renders
services to, or is connected in any manner with the management, operation,
ownership or control of any business or venture which is in competition in the
United States with the business of the Company, then the Company shall be
entitled to immediately terminate any and all severance payments being made
pursuant to Section 7(b), if any, and other benefits to which the Employee would
otherwise be entitled.
 
                                          b.     Non-solicitation Agreement.   
Except with the prior written consent of the Company, the Employee shall not
directly or indirectly seek to employ, entice away or in any other manner
persuade or attempt to persuade any person employed by the Company or any of its
subsidiaries to leave the employ of any of them. Notwithstanding the foregoing,
if any person employed by the Company or any of its subsidiaries who is not an
officer, vice president, regional sales manager or operations manager of the
Company or its subsidiaries actively seeks out the Employee and initiates
contact with the Employee for purposes of obtaining employment with the Employee
at the Employee’s then place of business, such action shall not constitute a
violation of this provision. The provisions of this Section 6(b) shall remain in
full force and effect for a period of 12 months after the end of the Term.
 
                                          c.     Confidential Information.
   The Employee further agrees to keep confidential, and not to use for his
personal benefit or for any other person’s benefit, any and all proprietary
information received by the Employee relating to inventions, products,
production methods, financial matters, sources of supply, markets, marketing
methods and customers of the Company in existence on the date hereof or
developed by or for the Company during the Term. This Section 6(c) shall remain
in full force and effect after the Term without limit in point of time, but
shall cease to apply to information that legitimately comes into the public
domain.
 
                                          d.     Specific Enforcement.    It is
agreed and understood by the parties hereto that, in view of the nature of the
business of the Company, the restrictions in subsections 6(a), (b) and (c) above
are reasonable and necessary to protect the legitimate interests of the Company,
monetary damages alone are not an adequate remedy for any breach of such
provisions, and any violation thereof would result in irreparable injuries to
the Company. The Employee therefore acknowledges that, in the event of his
violation of any of such restrictions, the Company shall be entitled to obtain
from any court of competent jurisdiction preliminary and permanent injunctive
relief as well as damages and an equitable accounting of all earnings, profits
and other benefits arising from such violation, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled.
 

 
 

--------------------------------------------------------------------------------

 

                                          e.     Extension.    If Employee
breaches Section 6(a) above, the duration of the period identified shall be
computed from the date he resumes compliance with the covenant or from the date
Employer is granted injunctive or other equitable relief by a court of competent
jurisdiction enforcing the covenant, whichever shall first occur, reduced by the
number of days Employee was not in breach of the covenant after termination of
employment, or any delay in filing suit, whichever is greater.
 
               7.        Termination of Employment and Severance Payments.
 
                                          a.     Termination by the Company for
Cause.    During the Term, the Company may terminate the Employee’s employment
under this Agreement at any time for Cause (as hereinafter defined) upon written
notice specifying the Cause and the date of termination. Payments under this
Agreement shall cease as of the date of termination for Cause. For purposes of
this Agreement, “Cause” means neglect of duty which is not corrected after 90
days’ written notice thereof; misconduct, malfeasance, fraud or dishonesty which
materially and adversely affects the Company or its reputation in the industry;
or the conviction for, or the entering of a plea of Nolo Contendere to, a felony
or a crime involving moral turpitude.
 
                                          b.     Termination by the Company
without Cause or Decision by the Company to Not Extend the Term.    During the
Term, the Company may terminate the Employee’s employment under this Agreement
at any time for any reason other than Cause upon written notice specifying the
date of termination. If on an effective date that is during the Term, the
Company terminates the Employee’s employment for reasons other than Cause (which
includes but is not limited to termination by the Company for what the Company
believes to be Cause when it is ultimately determined that the Employee was
terminated without Cause), or the Company notifies the Employee in accordance
with Section 2 that it has decided not to extend the Term of this Agreement,
then the Company shall pay the Employee severance payments equal in total to
1.00 times his base salary, paid over a period of 12 months. For purposes of the
preceding sentence, the Employee’s base salary shall be equal to the greater of
(i) the base salary in effect on the date of termination or (ii) the Employee’s
highest base salary rate in effect during the Term of this Agreement. Subject to
payment timing requirements of subsection (f) below which may cause a delay in
payments for the Employee, severance payments shall be made in accordance with
the Company’s usual payroll practices for salaried employees beginning with the
period immediately following the Employee’s termination of employment.
Notwithstanding the foregoing, if the Company terminates the Employee’s
employment for reasons other than for Cause, or the Company notifies the
Employee in accordance with Section 2 that it has decided not to extend the Term
of the Agreement and such termination date or last day of the Term of the
Agreement is within either (i) three months before a Change in Control, or (ii)
one year after a Change in Control, then the Employee shall receive the
severance benefit under Section 7(e) rather than and in lieu of any amounts
payable under this Section 7(b). The severance benefit payable pursuant to the
preceding sentence shall be paid at the time and form set forth in Section 7(e).
 
                                          c.     Termination in Event of Death,
Disability, Retirement or Voluntary Resignation by the Employee.    If the
Employee dies, becomes disabled, or retires during the Term, or if the Employee
voluntarily terminates his employment during the Term under circumstances to
which Section 7(d) does not apply, his employment under this Agreement shall
terminate immediately and payment of his base salary hereunder shall cease as of
the date of termination; provided, however, that the Company shall remain liable
for payment of any compensation owing but not paid as of the date of termination
for services rendered before termination of employment. For purposes of this
Agreement, the Employee shall be deemed to be disabled if the Employee (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.
 

 
 

--------------------------------------------------------------------------------

 



 
                                          d.     Termination on Change of
Control.    By delivering 15 days’ written notice to the Company, the Employee
may terminate his employment for Good Reason under this Agreement at any time
within one year after a Change in Control.
 
                   For purposes of this Agreement, “Good Reason” means a change
in circumstances described in (i), (ii), (iii), (iv) or (v):
 
(i)  
The Employee’s base salary is reduced,

 
(ii)  
The Employee is not in good faith considered for a bonus as described in Section
3(b),

 
(iii)  
The Employee is not in good faith considered for other executive compensation
benefits as described in Section 3(c),

 
(iv)  
The Employee’s place of employment is relocated to a location further than 50
miles from Employee’s current place of employment, or

 
(v)  
The Employee’s working conditions or management responsibilities are
substantially diminished (other than on account of the Employee’s disability, as
defined in Section 7(c);

 
provided, however, that if the Employee consents in writing to a change in
circumstance, “Good Reason” as defined above, will not include the change in
circumstance to which the Employee has consented.
 
                   For purposes of this Agreement, “Change of Control” means an
event described in (i), (ii), (iii), or (iv):
 
(i)        The acquisition by a Group of Beneficial Ownership of 30% or more of
the Stock or the Voting Power of the Company, but excluding for this purpose:
(A) any acquisition of Stock by the Company (or a subsidiary), or an employee
benefit plan of the Company; (B) any acquisition of Stock by management
employees of the Company; or (C) the ownership of Stock by a Group that owns 30%
or more of the Stock or Voting Power of the Company on the date of this
Agreement; provided, however, that the acquisition of additional Stock by any
such Group other than management employees in an amount greater than 5% of the
then outstanding Stock shall not be excluded and shall constitute a Change of
Control.
 
(ii)        Individuals who constitute the Board of Directors of the Company on
the date of this Agreement (the “Incumbent Board”) cease to constitute at least
a majority of the Board of Directors of the Company, provided that any
individual who becomes a director of the Company subsequent to the date of this
Agreement, whose election or nomination for election by the Company’s
shareholders was approved by vote of at least a majority of directors then
comprising the Incumbent Board shall be deemed a member of the Incumbent Board,
and provided further, that any individual who was initially elected as a
director of the Company as a result of an actual or threatened election contest,
as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Act”), or any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall not be deemed a member of the incumbent Board.
 
(iii)        Approval by the shareholders of the Company of a reorganization,
merger or consolidation, in each case, in which the owners of 100% of the Stock
or Voting Power of the Company do not, following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 50% of the
outstanding shares of common stock or Voting Power of the corporation or other
entity resulting from such reorganization, merger or consolidation.
 
(iv)        A complete liquidation or dissolution of the Company or the sale or
other disposition of all or substantially all of the assets of the Company.
 

 
 

--------------------------------------------------------------------------------

 

(v)        For purposes of this Agreement, “Group” means any individual , entity
or group within the meaning of Section 13(d)(3) or 14(d)(2) of the Act;
“Beneficial Ownership” has the meaning in Rule 13d-3 promulgated under the Act;
“Stock” means the then outstanding shares of common stock of the Company; and
“Voting Power” means the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors.
 
(vi)        Notwithstanding anything in this paragraph (d) to the contrary, a
“Change in Control” shall not have occurred under this Agreement unless the
event also meets the requirements of a “change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of assets of a corporation” under Treasury Regulation 1.409A-3(i)(5).
 
                                          e.     Severance Payments.    If the
Employee terminates his employment within one year after a Change of Control
pursuant to Section 7(d), or if the Company terminates the Employee’s employment
for any reason other than Cause (as defined in Section 7(a)) either within three
months before or within one year after a Change of Control, the Employee shall
be entitled to a severance payment under this Section 7(e) in an amount equal to
two times the sum of (i) the Employee’s annual base salary rate in effect at the
termination of employment or, if greater, the Employee’s largest annual base
salary rate in effect during the Term of this Agreement, plus (ii) an amount
equal to the greater of the average of the bonuses paid to the Employee for the
three fiscal years preceding the year in which employment is terminated or 60%
of the maximum eligible annual cash bonus for the year of termination. Subject
to payment timing requirements of subsection (f) below which may cause a delay
in the payments to the Employee, this severance payment shall be made to the
Employee in a single lump sum within 10 business days of the date of the
Employee’s termination of employment. Notwithstanding the preceding sentence,
the Employee may elect, in the Employee’s sole discretion, to waive the
Employee’s right to receive, and release the Company from payment of, any
amounts otherwise payable to Employee hereunder, in order to avoid application
of the excise tax provisions of Code Section 4999 (as well as any successor or
similar sections thereof), if the total net after-tax amount payable to Employee
hereunder after such waiver and release would exceed the total net after-tax
amount payable to Employee after application of said excise tax.
 
                                          f.     Payment Timing.    The parties
anticipate that the Employee will be a “specified employee” as defined in
Section 409A of the Code at a termination. The determination of whether the
Employee is a specified employee shall be determined under the policy
established by the Company. In the event that the Employee is a specified
employee at the termination and the termination is described in clause (b), (c)
or (e), any amount due or payable other than on account of death or disability
under paragraphs (b), (c) or (e) within the six months after the termination
shall be paid in a lump sum payment on the first business day that is more than
six months after the termination.


                                          g.     Separation from service.   
Notwithstanding anything in this Agreement to the contrary, the Employee’s
employment shall be deemed to have terminated if, and only if, such termination
constitutes a “separation form service” within the meaning of Section 409A of
the Code.
 
                h.    Treatment of Outstanding Equity Awards Upon a Change of
Control.


(i)           Notwithstanding the terms of the Agreement or the terms of any
award agreement between the Employee and the Company regarding any stock option,
restricted stock unit or other type of equity- or equity-based award that is
outstanding as of the Amended and Restated Effective Date (an “Outstanding
Equity Award”) to the contrary, the vesting of any then unvested Outstanding
Equity Award shall be accelerated in connection with a Change of Control (or
other similar term, in each case as defined in the applicable award agreement)
only if both the Change of Control actually occurs and, on or at any time
following the date of the Change of Control, either (1) the Employee’s
employment with the Company or any successor of the Company or parent or other
affiliate thereof is involuntarily terminated by the Company (or any such
successor or parent or affiliate) without Cause (as defined in the applicable
award agreement, or if not defined therein, as defined in the Agreement) or (2)
the Employee voluntarily terminates his employment with the Company (or any such
successor or parent or affiliate) for Good Reason (as defined in the applicable
award agreement, or if not defined therein, as defined in Section 7(d) above);
provided, however, that if the Employee’s employment with the Company terminates
prior to the date of a Change of Control as a result of either the involuntary
termination of the Employee’s employment by the Company without Cause or the
Employee’s voluntary termination of his employment for Good Reason, and in
either case such termination of employment occurs on or after the date of
execution of a definitive agreement that, if consummated, would result in the
occurrence of a Change of Control, then the Employee shall, as of the date of
such termination of employment, conditionally vest (subject to consummation of
the Change of Control) in any Outstanding Equity Award that is then unvested and
does not otherwise vest by its terms in connection with such termination of
employment.
 
 
 

--------------------------------------------------------------------------------

 


           (ii)           Employee agrees and acknowledges that this Section
7(h) amends the terms of any agreement between the Company and the Employee
regarding any Outstanding Executive Award, to the extent inconsistent herewith,
and any such agreement shall be interpreted for all intents and purposes so as
to achieve the objective of this Section 7(h), which is to provide for only
“double trigger” vesting of outstanding equity- or equity-based awards in
connection with a Change of Control. Notwithstanding anything herein to the
contrary, this Section 7(h) shall not alter the time or form of any payment
under any Outstanding Equity Award that is subject to Section 409A of the
Internal Revenue Code of 1986, as amended.
 
               8.        Vacation.    During the Term, the Employee shall be
entitled to a vacation in each calendar year in accordance with the Company’s
policy during which vacation his compensation shall be paid in full.
 
               9.        Insurance.    In accordance with Section 3(d), while he
is employed by the Company, the Employee and his eligible dependents as insureds
shall be covered under existing insurance policies on the same terms and
conditions as offered to all full-time salaried employees. In accordance with
Company policy, coverage under the Company’s insurance policies terminates on
the date that employment terminates. If the Company terminates the Employee’s
employment during the Term of this Agreement for any reason except Cause, or if
the Employee terminates his employment within two years following a Change of
Control as contemplated by Section 7(d), the Company shall reimburse the
Employee for the required COBRA premiums, to the extent the Company subsidizes
the group medical plan premium for active salaried employees, for a period not
to exceed 12 months so long as the Employee is not eligible for coverage under
another group medical plan. If the Employee becomes eligible for coverage under
another group medical plan, the Company shall cease reimbursement for COBRA
premiums on the date the Employee first becomes eligible for coverage under the
other plan. The Company’s reimbursement for COBRA premiums shall include a
separate reimbursement amount for the Employee’s tax liability on the COBRA
premiums at the Employee’s incremental tax rate (the “Gross-up Amount”). The
Gross-up Amount shall be paid by the Company to the Employee by March 15 of the
calendar year following the calendar year for which such COBRA premiums are
applied. Notwithstanding the foregoing, the Gross-up Amount due or payable
within six months after termination of employment shall be paid in a lump sum
payment on the first business day that is more than six months after the
termination. Nothing in this Section 9 shall be interpreted to prohibit the
Company from changing or terminating any benefit package or program at any time
and from time to time so long as the benefits hereunder, considered in the
aggregate, are comparable at any given time to the benefits provided to
similarly situated employees of the Company at that time.
 
               10.        Notice.    All notices, requests, demands and other
communications hereunder shall be in writing and shall be effective upon the
mailing thereof by registered or certified mail, postage prepaid, and addressed
as set forth below:
 
a.  
If to the Company:

 
Mr. Kent Guichard
Chairman and Chief Executive Officer
American Woodmark Corporation
3102 Shawnee Drive
Winchester, VA 22601
 
b.  
If to the Employee:

 
Mr. Cary Dunston
124 Cora Lane
Stephen City, VA 22655
 
 
 

--------------------------------------------------------------------------------

 
               
    Any party may change the address to which notices are to be addressed by
giving the other party written notice in the manner herein set forth.
 
               11.        Waiver of Breach.    Waiver by either party of a
breach of any provision of this Agreement by the other shall not operate as a
waiver of any subsequent breach by such other party.
 
               12.        Entire Agreement.    This Agreement contains the
entire agreement of the parties in this matter and supersedes any other
agreement, oral or written, concerning the employment or compensation of the
Employee by the Company. It may be changed only by an agreement in writing
signed by both parties hereto.
 
               13.        409A Compliance.    The parties intend that this
Agreement be administered in compliance with Section 409A of the Code and the
regulations thereunder.
 
               14.        Governing Law.    This Agreement shall be governed by
the laws of the Commonwealth of Virginia, without regard to its choice of law
provisions.
 
               15.        Benefit.    This Agreement shall inure to the benefit
of, and shall be binding upon, and shall be enforceable by and against the
Company, its successors and assigns, and the Employee, his heirs, beneficiaries
and legal representatives.
 
               16.        Invalid Provisions.    It is not the intention of
either party to this Agreement to violate any public policy, or any statutory or
common law. If any sentence, paragraph, clause or combination of the same in
this Agreement is in violation of the law of any State where applicable, such
sentence, paragraph, clause or combination of the same shall be void in the
jurisdictions where it is unlawful, and the remainder of the Agreement shall be
binding on the Parties. However, the Parties agree, and it is their desire that
a court should substitute for each illegal, invalid or unenforceable covenant a
reasonable and judicially-enforceable limitation in its place, and that as so
modified the covenant shall be as fully enforceable as if set forth herein by
the Parties themselves in the modified form.
 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the Amended and Restated Effective Date.
 
 


 
 
AMERICAN WOODMARK CORPORATION
 
By:
/s/ Kent Guichard
 
Mr. Kent Guichard
 
Chairman and Chief Executive Officer

 


 
 
EMPLOYEE
 
By:
/s/ Cary Dunston
 
Mr. Cary Dunston
 
Executive Vice President, Operations




